Citation Nr: 1133911	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a chronic bilateral acquired eye disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran had certified active service from September 1961 to August 1962. He also had additional duty in the Reserves.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2007. A transcript of this hearing has been associated with the Veteran's VA claims folder.

In December 2007 and December 2010, the Board remanded this case for further development. Although the additional delay is regrettable, for the reasons detailed below the Board concludes that another remand is necessary in this case. Accordingly, the appeal is appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

Vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life- long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Therefore, for service connection to be granted, the record must reflect the Veteran has an acquired eye disability that was incurred in or otherwise the result of his active service.

In this case, as noted in the prior remands, Reserve and National Guard personnel and medical documentation of record indicates that the Veteran had periods of active duty/active duty for training during the years 1954 through 1984.  Further, the service medical documentation of record indicates that the Veteran was treated by military medical personnel for esotropia and squamous blepharitis in February 1962.  The report of the Veteran's June 1962 Army physical examination for release from active duty relates that the he was advised to undergo an eye operation during active service.

In view of the foregoing, the Board remanded this case in December 2007 for the Veteran, in part, to be accorded a VA medical examination to address the nature and etiology of his claimed bilateral acquired eye disorder.  The Board's remand directives requested that the examiner provide a response to various questions regarding whether a current disability was related to service, to include any period(s) of ACDUTRA and inactive duty training, and whether any such eye disorder was either incurred during or subsequently aggravated by (beyond its natural progress) the Veteran's service.

The Veteran was subsequently accorded a VA medical examination of his eyes in April and October 2009, both of which were conducted by the same examiner.

The April 2009 VA examination diagnosed pseudophakia both eyes; amblyopia left eye secondary to strabismus; and corneal scar right eye with pannus secondary to chemical injury that occurred approximately seventeen (17) years earlier.  The examiner also noted the Veteran's visual acuity at the time of his entry and release from active duty, and stated that, in summary, the Veteran had a bilateral refractive condition going on active duty with amblyopia in the left eye, and had a refractive condition with amblyopia in the left eye on release from active duty in 1962.

The subsequent October 2009 VA medical examination provided some clarification as to the prior April 2009 examination.  For example, it was noted that the diagnosed pseudophakia both eyes was artificial lens implantation.  The examiner also stated that the strabismus amblyopia was congenital, and unrelated to the Veteran's active or inactive duty.  Further, the examiner added new diagnoses of mild corneal pannus left eye secondary to chemical burn injury 17 years earlier; and glaucoma of the right eye, unrelated to the Veteran's active or inactive duty.

In December 2010, the Board concurred with the assertions of the Veteran's accredited representative, that aforementioned VA medical examinations were inadequate for resolution of this case, and not in compliance with the Board's remand directives.  Among other things, the Board noted that the VA examiner did not provide an opinion as to whether all of the Veteran's diagnosed eye disorders were causally related to his military service, as directed by the December 2007 remand.  Moreover, no rationale appeared to have been provided in support of those opinion(s) that certain conditions were unrelated to the Veteran's active or inactive duty.  As noted by the Veteran's representative, the Court has held that held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  The Court has further held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In view of the foregoing, the Board concluded that the case must again be remanded in order for the VA examiner to provide clarification as to his opinion(s) in this case.

The record reflects that the Veteran subsequently underwent a new VA eye examination in February 2011, conducted by the same clinician as in 2009.  Following evaluation of the Veteran, the examiner diagnosed glaucoma, right eye; pesudophakia, both eyes; corneal scar nasally along with mild corneal pannus in the right eye; and amblyopia, left eye.  Moreover, the examiner provided an opinion regarding the etiology of these disabilities, to include that his current eye conditions glaucoma in the right eye, pseudophakia in both eyes, and corneal scarring in the right eye did not incur during or subsequently aggravated (beyond its natural progress) the Veteran's service.  The examiner also found that the amblyopia in the Veteran's left eye was caused by deprivation of vision during the Veteran's early childhood, and not during the period of inactive duty for training or ACDUTRA.  However, as noted by the Veteran's representative in an August 2011 statement, no opinion was proffered as to whether this condition was aggravated beyond its normal progress during service.  Inasmuch as the examiner indicated the amblyopia was incurred during early childhood, he indicated it was present prior to the September 1961 to August 1962 certified period of active service.  As such, further clarification is required from the examiner in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.).

If the examiner who conducted the 2009 and 2011 VA examinations is unavailable, then the requested opinion should be obtain from another appropriately qualified clinician.  If a new VA medical examination is deemed necessary, then one should be conducted.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be made available to the examiner who conducted the February 2011 VA eye examination for clarification.  The examiner must express an opinion as to whether the Veteran's amblyopia was aggravated by the Veteran's military service, to include his September 1961 to August 1962 certified period of active service.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

A complete rationale for any opinion stated must be provided.

If the examiner who conducted the 2009 and 2011 VA examinations is unavailable, then the requested opinion should be obtain from another appropriately qualified clinician.  If a new VA medical examination is deemed necessary, then one should be conducted.

2.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2011, and provides an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


